Case 0:18-cv-63144-RAR Document 65 Entered on FLSD Docket 08/31/2020 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO. 18-CIV-63144-RAR

  OFFICE OF THE ATTORNEY GENERAL,
  STATE OF FLORIDA, DEPARTMENT
  OF LEGAL AFFAIRS,

         Plaintiff,

  v.

  MOVING AND STORAGE
  ACCOUNTING INC., et al.,

        Defendants.
  ________________________________________/

       ORDER AFFIRMING AND ADOPTING REPORT AND RECOMMENDATION

         THIS CAUSE comes before the Court upon United States Magistrate Judge Jared M.

  Strauss’ Report and Recommendation [ECF No. 64] (“Report”), filed on August 14, 2020.             The

  Report recommends that the Court grant in part and deny in part Plaintiff’s Verified Motion for

  Attorney’s Fees and Costs as to Defendants Maxx J. Socher, Moving Services Accounting and

  Storage Inc., and Dr. Schlepper Inc. [ECF No. 58] (“Motion”).         See Report at 1. The Report

  properly notified the parties of their right to object to Magistrate Judge Strauss’s findings and the

  consequences for failing to object. Id. at 9.    The time for objection has passed and no party filed

  any objections to the Report.

         When a magistrate judge’s “disposition” has properly been objected to, district courts must

  review the disposition de novo.    FED. R. CIV. P. 72(b)(3). However, when no party has timely

  objected, “the court need only satisfy itself that there is no clear error on the face of the record in

  order to accept the recommendation.”       FED. R. CIV. P. 72 advisory committee’s notes (citation

  omitted). Although Rule 72 itself is silent on the standard of review, the Supreme Court has
Case 0:18-cv-63144-RAR Document 65 Entered on FLSD Docket 08/31/2020 Page 2 of 2



  acknowledged Congress’s intent was to only require a de novo review where objections have been

  properly filed, not when neither party objects. See Thomas v. Arn, 474 U.S. 140, 150 (1985) (“It

  does not appear that Congress intended to require district court review of a magistrate [judge]’s

  factual or legal conclusions, under a de novo or any other standard, when neither party objects to

  those findings.”).   In any event, the “[f]ailure to object to the magistrate [judge]’s factual findings

  after notice precludes a later attack on these findings.”    Lewis v. Smith, 855 F.2d 736, 738 (11th

  Cir. 1988) (citing Nettles v. Wainwright, 677 F.2d 404, 410 (5th Cir. 1982)).

           Because no party has filed an objection to the Report, the Court did not conduct a de novo

  review of Magistrate Judge Strauss’s findings. Rather, the Court reviewed the Report for clear

  error.   Finding none, it is

           ORDERED AND ADJUDGED as follows:

           1.     The Report [ECF No. 64] is AFFIRMED AND ADOPTED.

           2.     The Motion [ECF No. 58] is GRANTED IN PART AND DENIED IN PART.

  Plaintiff is awarded $59,256 in attorneys’ fees and $112.00 in costs.

           DONE AND ORDERED in Fort Lauderdale, Florida, this 31st day of August, 2020.




                                                              _________________________________
                                                              RODOLFO A. RUIZ II
                                                              UNITED STATES DISTRICT JUDGE

  cc:      Counsel of record
           Magistrate Judge Jared M. Strauss




                                               Page 2 of 2
